Title: To James Madison from William C. C. Claiborne, 3 April 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 3 April 1806, New Orleans. “I now enclose you copies of the answers which have been returned by the Council and House of representatives to the Communication which I had the honor to make them on the 25. ultimo.
                    
                    “You will perceive with pleasure the patriotic sentiments of the legislature, and which to me are the more satisfactory because I am persuaded of their sincerity.
                    “Since my letter of the 29. ultimo I have no information from Nachitoches; I am anxious for further intelligence from that quarter; I fear it will not be agreeable.”
                